DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-6 and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/870353 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite the material of polyolefin, while the claims of 16/870353 recite the material of polyester. However, claims 5 and 6 of the instant application disclose the polyolefin is formed of polyethylene, and claims 5-7 of application 16/870353 disclose the polyester is formed of polyethylene.  Therefore the polyolefin sheet of the instant application is patentably indistinguishable from the polyester sheet of 16/870353.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “providing a polyolefin sheet on…the front side of the wafer” recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figs. 1A-1B disclose a front side 1a of wafer 1, and a back side 1b of wafer 1, and figs. 3-10 disclose polyolefin sheet 9 provided on back side 1b of wafer 1.  However, none of the figures show the polyolefin sheet provided on the front side of the wafer.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites the limitation “providing a polyolefin sheet on a back side or the front side of the wafer and on a back side of the ring frame” in lines 13-14, and the limitation “a uniting step…to form a frame unit in a condition where the front side of the wafer and the front side of the ring frame are exposed upward” in lines 15-22.  Support for these features is disclosed in ¶ 0007 among others, as well as related figures.  These limitations implicitly include at least two embodiments, one in which the polyolefin sheet is provided on the front side of the wafer and another in which the polyolefin sheet is provided on the back side of the wafer.  

Claims 2-9 depend on claim 8 and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Abatake (PG Pub. No. US 2012/0289028 A1) in view of Kozakai et al. (PG Pub. No. US 2007/0120271 A1) and Hatakeyama et al. (PG Pub. No. US 2010/0267199 A1).
Regarding claim 1, Abatake teaches a wafer processing method for dividing a wafer along a plurality of division lines to obtain a plurality of individual device chips, the division lines being formed on a front side of the wafer to thereby define a plurality of separate regions where a plurality of devices are individually formed, the wafer processing method comprising:
a ring frame preparing step of preparing a ring frame (¶ 0025: 'F') having an inside opening for accommodating the wafer (fig. 3: F configured to accommodate wafer 11);
a polyolefin sheet providing step of positioning the wafer in the inside opening of the ring frame (fig. 3: 11 positioned inside the opening of F) and providing a polyolefin sheet (¶ 0025: composite tape T, comprising polyolefin) on a back side or the front side of the wafer and on a back side of the ring frame (fig. 3: T provided on back side of 11 and back side of F);
a uniting step of applying a pressure to the polyolefin sheet (¶ 0025: wafer 11 is held through the adhesive tape T on the chuck table 28 under suction, thereby at least indirectly applying pressure to T equivalent to the pressure disclosed in ¶ 0039 of the instant specification) after performing the polyolefin sheet providing step, thereby uniting the wafer and the ring frame through the polyolefin sheet by bonding to form a frame unit in a condition where the front side of the wafer and the front side of the ring frame are exposed upward (¶ 0025 & fig. 3: wafer 11 supported through the adhesive tape T to the annular frame F);
a dividing step of positioning a focal point of a laser beam (¶ 0021: 36) inside the wafer (¶ 0021 & figs. 4-5: beam from 36 focused inside 11), the laser beam having a transmission wavelength to the wafer, and applying the laser beam to the wafer along each division line (¶ 0027 & fig. 5: laser beam having a transmission wavelength to the wafer 11 is applied by 36 along division lines 13), thereby forming a modified layer in 
a pickup step of heating the polyolefin sheet in each of the plurality of separate regions corresponding to each device chip (¶ 0039 & figs. 7A-7B: heater lamps 100 heat T in each region corresponding to 23), then picking up each device chip from the polyolefin sheet after performing the dividing step (¶ 0041: each device chip 23 is picked up by using a pickup apparatus, not shown).
Abatake is silent to:
the uniting step comprising heating the polyolefin sheet as applying a pressure to the polyolefin sheet, thereby uniting the wafer and the ring frame through the polyolefin sheet by thermocompression bonding , and 
the pickup step comprising pushing up each device chip through the polyolefin sheet.
Kozakai teaches a sheet for manufacturing a semiconductor device for fixing a wafer during wafer dicing process (¶ 0004-0006), the sheet comprising polyolefin (¶¶ 0020, 0024: composite sheet 3/4/5, corresponding to T of Abatake, comprising polyolefin portion 3), the sheet configured for thermocompression bonding to a wafer (¶ 0072: 3/4/5 thermocompression bonded to a silicon wafer, corresponding to 11 of Abatake), and remaining bonded to the wafer during a dividing step (¶ 0072: tape fixed to dicing machine).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Abatake with the thermocompression bonding of Kozaki, as a means to improve yield by optimizing adhesion strength during dicing process and during picking up of the diced chips (Kozaki, ¶ 0002).

Hatakeyama teaches a method including dividing a wafer bonded to a sheet into individual device chips (¶¶ 0024-0026 & figs. 1-3: semiconductor wafer 1, bonded to tape 6, divided into a plurality of semiconductor chips 8 by a stealth dicing process similar to that of Abatake), and a subsequent pickup step of pushing up each device chip through the sheet (¶ 0033 & fig. 4: each device 8 picked up by 12 while pushing the device with needle 10 through sheet 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Abatake in view of Kozakai with the chip pushing of Hatakeyama, as a means to producing a semiconductor chip from a semiconductor wafer at a good yield and configured for subsequent packaging (¶ 0009).

Regarding claim 4, Abatake in view of Kozakai and Hatakeyama teaches the wafer processing method according to claim 1, wherein the pickup step includes a step of expanding the polyolefin sheet to thereby increase a spacing between any adjacent ones of the device chips (Abatake, fig. 7B & Hatakeyama, fig. 3).

Regarding claim 5, Abatake in view of Kozakai and Hatakeyama teaches the wafer processing method according to claim 1, wherein the polyolefin sheet is formed of a material selected from the group consisting of polyethylene terephthalate and polyethylene naphthalate (Kozaki, ¶ 0020, 0024: sheet portion 3 comprises polyethylene terephthalate).

Regarding claim 8, Abatake in view of Kozakai and Hatakeyama teaches the wafer processing method according to claim 5, wherein the polyolefin sheet is formed of polystyrene (Kozakai, ¶ 0020), and the polyolefin sheet is heated in the uniting step (Kozakai, ¶ 0072).
Abatake in view of Kozakai and Hatakeyama as applied to claim 5 above fails to teach the polyolefin sheet is heated in the range of 220˚C to 240˚C.
However, Abatake in view of Kozakai and Hatakeyama does teach bonding polyolefin sheets includes temperatures in the range of 120 to 250˚C (¶ 0072). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the heating temperature of Abatake in view of Kozakai and Hatakeyama, as a means to optimize the adhesion properties (Kozakai, ¶ 0029).  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of polyster sheet heating temperatures are disclosed by Kozakai, and discovering the claimed range of “220°C to 240°C” to optimize adhesion involves only routine skill in the art.

Regarding claim 9, Abatake in view of Kozakai and Hatakeyama teaches the wafer processing method according to claim 1, wherein the wafer is formed of a material selected from the group consisting of silicon, gallium nitride, gallium arsenide, and glass (Abatake, ¶ 0020 & Kozaki, ¶ 0008: silicon).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Abatake in view of Kozakai and Hatakeyama as applied to claim 1 above, and further in view of Gelorme et al. (PG Pub. No. US 2018/0082959 A1).
Regarding claim 2, Abatake in view of Kozakai and Hatakeyama teaches the wafer processing method according to claim 1, wherein the uniting step includes a step of applying heat to the polyolefin sheet (Kozaki, ¶ 0072: thermocompression bonding above room temperature), thereby performing the thermocompression bonding.
Abatake in view of Kozakai and Hatakeyama is silent to the heat application including infrared light.
Gelorme teaches a method of bonding a polyolefin material (¶ 0043: polyethylene terephthalate) by applying heat from an infrared light source (¶ 0043: IR light).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Abatake in view of Kozakai and Hatakeyama with the heat source of Gelorme, as a means to provide a bond having good adhesion properties (Gelorme, ¶ 0043).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Abatake in view of Kozakai and Hatakeyama as applied to claim 5 above, and further in view of Oshima et al. (PG Pub. No. US 2010/0310824 A1).
Regarding claim 6, Abatake in view of Kozakai and Hatakeyama teaches the wafer processing method according to claim 5, wherein the polyolefin sheet is formed of polyethylene terephthalate (Kozaki, ¶¶ 0020, 0024: sheet portion 3, comprising polyethylene terephthalate), and the polyolefin sheet is heated in the uniting step (Kozaki, ¶ 0072).
Abatake in view of Kozakai and Hatakeyama fails to teach the polyolefin sheet is heated in the range of 250°C to 270°C.
Oshima teaches a polyethylene terephthalate sheet with a melting point of up to 248 ˚C (¶ 0111, Table 1).

Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of polyster heating temperatures are disclosed by Kozakai and Oshima.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abatake in view of Kozakai and Hatakeyama as applied to claim 5 above, and further in view of Umehara et al. (Patent No. US 6,007,920 A).
Regarding claim 7, Abatake in view of Kozakai and Hatakeyama teaches the wafer processing method according to claim 5, wherein the polyolefin sheet is heated in the uniting step (Kozakai, ¶ 0072).
Abatake in view of Kozakai and Hatakeyama fails to teach the polyolefin sheet comprises polyethylene naphthalate and is heated in the range of 160°C to 180°C.
Umehara teaches a polyethylene naphthalate sheet bonded to a silicon wafer by thermocompression bonding (col. 9 lines 16-41), and the polyolefin sheet is thermocompression bonded to a wafer at a temperature of about 100 to 300˚C (col. 3 lines 18-21).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the polyolefin sheet of Abatake in view of Kozakai and Hatakeyama with the material of Umehara, as this is a suitable material for use on an expanding process (Umehara, col. 7 lines 3-17).  It 
Furthermore, adjusting the temperature to meet the claimed range of “in the range of 160°C to 180°C” allows for optimization of bonding strength (Umehara, col. 6 lines 61-65).
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of polyster bonding temperatures are disclosed by Kozakai and Umehara.



Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:
“the uniting step includes an additional step of cutting the polyolefin sheet after heating the polyolefin sheet, thereby removing a part of the polyolefin sheet outside an outer circumference of the ring frame” as recited in claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894